Citation Nr: 9913012	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-17 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel







INTRODUCTION

The veteran's active military service extended from August 
1963 to February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part, 
denied service connection for asbestosis.


REMAND

In November 1998, the veteran filed a substantive appeal, VA 
Form 9, noting his desire to appear personally before a 
member of the Board of Veterans' Appeals at the RO (Travel 
Board Hearing).  The Board contacted the veteran by letter 
dated March 1999 to confirm whether, or not, he still desired 
a Travel Board hearing.  In March 1999 the veteran replied 
that "I want a hearing before a member of the Board at the 
regional office.  As such, the veteran should be afforded the 
Travel Board Hearing that he has requested.  

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board.  The RO should contact the veteran 
at his last known address of record and 
through his representative and provide 
notice of the hearing.  

After the veteran and his representative have been given an 
opportunity to appear at a Travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice.  The purpose of this remand is to 
comply with the governing adjudicative procedures. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issue on appeal will be postponed until 
the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


